Citation Nr: 0825469	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
dislocated bone of the right shoulder.

2.  Entitlement to service connection for impaired hearing.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a gun 
shot wound of the left palm.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran had recognized Guerilla service from October 1943 
to March 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefits sought on 
appeal.  The issues have been recharacterized as they appear 
on the cover page of the instant decision.

In the veteran's October 2006 substantive appeal, he 
requested a hearing before the Board to be held at his local 
RO.  He subsequently withdrew his request in September 2007.  
As such, there are no outstanding hearing requests of record.  
38 C.F.R. § 20.704(e).

The issue of whether the veteran submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a gunshot wound to the left palm is   
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Residuals of a dislocated bone of the right shoulder were 
not incurred during the veteran's active military service.

3.   The competent medical evidence of record does not 
contain any current evidence of impaired hearing.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for residuals of a dislocated bone of the right shoulder are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.   The criteria for the establishment of service connection 
for impaired hearing are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Here, with regard to the matters decided below, a VCAA letter 
was issued to the veteran in April 2006, prior to the 
decision on appeal.  The veteran was notified of the 
information and evidence necessary to substantiate his 
claims.  The veteran indicated in April 2006, that he had no 
additional evidence to submit in support of his claims.  The 
veteran has demonstrated by his statements that he 
understands the information and evidence necessary to support 
his claims.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date of the 
disability in January 2008.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  He did not submit any further evidence 
in support of his claims prior to being certified to the 
Board.  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
buddy statements, reports of VA examination, and post-service 
private treatment records.   

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

The veteran contends that he is entitled to service 
connection for a dislocated bone of the right shoulder and 
impaired hearing.  The veteran did not set forth any specific 
contentions as to service incurrence.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claims and they must be denied.  In this regard, the 
service medical records are wholly devoid of treatment or 
diagnoses of any injury to the right shoulder or impaired 
hearing.  An August 1946 medical examination showed the 
veteran's hearing was 15/15 on the whispered voice test.  
There were no musculoskeletal defects. 

Post-service, reports of VA examination dated in February 
1955 and August 1961 are negative for the claimed disorders.   
The veteran first complained of pain in the right cervical 
area in July 2006, some 60 years after his separation from 
active military service.  Records from Dr. FSB show the 
veteran was diagnosed with osteoarthritis of the right 
cervical area.  

The lack of any objective evidence of osteoarthritis of the 
right cervical area between 1946 and the diagnosis in 2006, 
is itself evidence which tends to disprove that the current 
disorder is the result of a dislocated bone of the right 
shoulder during active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

With regard to the claim for impaired hearing, there is no 
evidence of record that the veteran has been diagnosed with 
hearing loss. The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Such is not the case in the instant matter.

The Board does not find that a medical examination or 
obtaining a medical opinion is necessary to decide the 
claims.  As delineated above, there is no evidence of 
impaired hearing or a dislocated bone of the right shoulder 
in service.  There is no indication that the veteran 
currently has impaired hearing.  Further, there is no 
evidence of record that osteoarthritis of the right cervical 
area may be associated with the veteran's military service.  
38 C.F.R. § 3.159(c)(4)(i) Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

While the veteran contends that impaired hearing and 
residuals of a dislocated bone of the right shoulder have 
been present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claims, and the appeals must therefore be 
denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

  
ORDER

Entitlement to service connection for residuals of a 
dislocated bone of the right shoulder is denied.

Entitlement to service connection for impaired hearing is 
denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary regarding the issue of whether the 
veteran submitted new and material evidence to reopen a claim 
of entitlement to service connection for a gunshot wound of 
the left palm.  Accordingly, further appellate consideration 
will be deferred and this case remanded for action as 
described below.

In March 1946, the RO originally denied the claim for service 
connection for a gunshot wound of the left palm on the basis 
that the veteran sustained the gunshot in May 1943 prior to 
his recognized Guerilla service.  The veteran did not appeal 
the decision and it became final.  38 C.F.R. § 20.302(a).  

The denial was confirmed and continued in April 1955 and 
February 1961.

The veteran appealed the February 1961 rating decision.  In 
November 1961, the Board denied the claim of entitlement to 
service connection for a gunshot wound of the left palm.  The 
veteran filed the instant claim to reopen in March 2006.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which holds that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

Although the RO issued a letter in April 2006, that indicated 
that if he had any previously denied claims he would need to 
submit new and material evidence, that notice does not fully 
comply with the newly specified criteria as noted in Kent, 
supra (i.e. the type of evidence which would be new and 
material based on the reasons for the prior denial).  First, 
the letter incorrectly indicated "[i]f you have been 
previously denied for service connected death benefits..."  
(Emphasis added.)  Moreover, he was not notified that the 
claim for a gunshot wound was last denied by the Board in 
November 1961.  Finally, the letter did not describe the 
reasons for the prior final denial.

The veteran is unrepresented in the instant appeal.  The 
failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide the veteran notice of a key 
element of the evidence necessary to substantiate his claim 
to reopen.  Id at 10.  Without such notice, the veteran is 
deprived of an opportunity to participate in the adjudication 
process because he did not know what evidence was needed to 
reopen his claim.  Id.

Thus, this claim must be remanded for corrective notice under 
Kent.  The veteran must be informed of the basis for the 
prior denial, and the evidence needed to substantiate the 
request to reopen as well as the underlying claim for service 
connection.  The notice should also advise that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) are fully complied 
with and satisfied, with respect to 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a gunshot wound of 
the left palm. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO should review the bases for the 
previous denial and tailor the notice 
accordingly.  Id.

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
residuals of a gunshot of the left palm 
since his discharge from service.  The RO 
should request that the veteran complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  Any 
identified private treatment records 
should be requested directly from the 
healthcare providers.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


